                                                                                                        Electronically Filed - Jefferson - June 10, 2020 - 02:10 PM
  Case: 4:20-cv-01599-HEA Doc. #: 6 Filed: 11/10/20 Page: 1 of 4 PageID #: 195




                  IN THE CIRCUIT COURT FOR THE 23RD JUDICIAL CIRCUIT
                             JEFFERSON COUNTY, MISSOURI

BEN SCOFIELD,                    )
                                 )
     Plaintiff,                  )
                                 )
vs.                              )                            Cause No: 20JE-CC00277
                                 )
WSTR HOLDINGS, INC. D/B/A BIG DOG)
TREESTANDS, INC.                 )
                                 )
and                              )
                                 )
BUCHHEIT OF HERCULANEUM, INC. )
                                 )
     Defendants.                 )

        DEFENDANT BUCHHEIT HERCULANEUM, INC.’S MOTION TO DISMISS
              PURSUANT TO MISSOURI REVISED STATUTE 537.762

         NOW COMES Defendant BUCHHEIT OF HERCULANEUM, INC., (hereinafter

“Buchheit”), by and through its attorneys, and pursuant to Mo. Rev. Stat. § 537.762, hereby

respectfully requests that this Court enter an Order granting Buchheit’s Motion to Dismiss.

Specifically, Buchheit requests dismissal of all of Plaintiff’s claims against it under the “innocent

seller” statute, R.S.Mo. § 537.762. In support of its motion, Buchheit avers as follows:

         1.      Section 537.762, R.S.Mo. provides that when a defendant’s liability is based solely

upon its status as a seller in the stream of commerce it may be dismissed from a products liability

case.

         2.      Plaintiff has filed a petition against Defendant Buchheit, claiming damages

resulting from the use of the allegedly defective climbing stick sold by Defendant Buchheit. (See

Petition attached hereto as Exhibit A). Plaintiff alleged that he purchased the subject climbing

stick at Buchheit’s store in Herculaneum, Missouri. (See Plaintiff’s Deposition Transcript,

attached hereto as Exhibit B, at p. 23).



ClarkHill\36755\314761\223923276.v1-6/9/20
                                                                                            Exhibit A
                                                                                                             Electronically Filed - Jefferson - June 10, 2020 - 02:10 PM
  Case: 4:20-cv-01599-HEA Doc. #: 6 Filed: 11/10/20 Page: 2 of 4 PageID #: 196




        3.       Plaintiff’s Petition is in three counts: 1) Strict Liability; 2) Strict Liability Failure

to Warn; and 3) Negligence (for defective product). (See Exhibit A).

        4.       Plaintiff alleges under strict products liability that at the time the stick ladder was

manufactured, designed, sold and/or distributed by Defendant Buchheit during the course of its

business, it was then in a defective condition unreasonably dangerous when put to its reasonably

anticipated use. Plaintiff further alleges that as a direct result of this defect with the climbing stick

he was injured. (Id.).

        5.       Defendant Buchheit filed its answer to Plaintiff’s petition and has denied any

liability to plaintiff’s therein.

        6.       Defendant Buchheit is not the manufacturer of the product at issue and was merely

a seller in the stream of commerce. (See Affidavit of P. Jannin, attached hereto as Exhibit C, at ¶

4-6; see also, Affidavit of T. Royer, attached hereto as Exhibit D, at ¶ 6).

        7.       R.S.Mo. 573.762 provides that a defendant whose liability is based solely on its

status as a seller in the stream of commerce may be dismissed from a product liability claim so

long as another defendant is properly before the court and from whom total recovery may be had

for plaintiff’s claim.

        8.       Defendant Buchheit’s liability, if any, is based solely on its status as a retailer or

product seller in the stream of commerce of the allegedly defective product. (See Exhibit C).

        9.       WSTR Holdings, Inc. d/b/a Big Dog Treestands (“WSTR”) is properly before this

court and was “upstream” as to Buchheit as the manufacturer/distributor of the subject climbing

stick. (See Exhibit A).

        10.      Total recovery may be had for plaintiff’s claims from WSTR as they have

$1,000,000 in insurance with The Hartford Insurance Group and $4,000,000 in insurance with



                                                    2
ClarkHill\36755\314761\223923276.v1-6/9/20
                                                                                                 Exhibit A
                                                                                                        Electronically Filed - Jefferson - June 10, 2020 - 02:10 PM
  Case: 4:20-cv-01599-HEA Doc. #: 6 Filed: 11/10/20 Page: 3 of 4 PageID #: 197




Starr Surplus Lines Insurance Company. (See WSTR’s Declaration Pages of Liability Insurance,

attached hereto as Exhibit E).

        11.      As a non-manufacturing seller, Buchheit had no control or influence over the

design, manufacture, construction, warnings, instructions or quality of the subject climbing stick.

(See Exhibit C, at ¶ 6-14).

        12.      Petrina Jannin has submitted an affidavit, a copy of which is attached hereto as

“Exhibit C”, pursuant to R.S.Mo. 537.762 which was made under oath and states that Patrina

Jannin, as Safety Manager of Buchheit, is aware of no facts or circumstances upon which a verdict

might be reached against it other than its status as a seller in the stream of commerce. (See Exhibit

C, at ¶ 18).

        13.      Moreover, Plaintiff has presented no evidence to establish that Buchheit did

anything other than sell the subject stick ladder at issue in this case.

        14.      Based on R.S.Mo. 537.762, the facts set forth herein, and the facts set forth in the

attached exhibits and memorandum in support, this court should dismiss the claims against

Defendant Buchheit from this matter with prejudice.

        WHEREFORE, Defendant BUCHHEIT OF HERCULANEUM, INC. prays that it be

dismissed pursuant to R.S.Mo. 537.762 and for such other relief as the court may deem appropriate.

        Respectfully submitted this 10th day of June, 2020.

                                                Respectfully submitted,

                                                EVANS AND DIXON, L.L.C.

                                             By: /s/ Brian R. Shank
                                                Brian R. Shank (#59955)
                                                Metropolitan Square
                                                211 North Broadway, Ste. 2500
                                                St. Louis, MO 63102
                                                Phone: (314) 621-7755


                                                   3
ClarkHill\36755\314761\223923276.v1-6/9/20
                                                                                            Exhibit A
                                                                                                       Electronically Filed - Jefferson - June 10, 2020 - 02:10 PM
  Case: 4:20-cv-01599-HEA Doc. #: 6 Filed: 11/10/20 Page: 4 of 4 PageID #: 198




                                                   Fax: (314) 621-3136
                                                   bshank@evans-dixon.com



                                             CERTIFICATE OF SERVICE

        I hereby certify that a copy of this document was filed electronically with the Clerk of the
Court to be served on all parties of record by operation of the Court’s electronic filing system on
this 10th day of June, 2020.

                                                   /s/Brian R. Shank_________




4467649




                                                     4
ClarkHill\36755\314761\223923276.v1-6/9/20
                                                                                           Exhibit A
